Citation Nr: 0011485	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-17 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder and major 
depression, and drug addiction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



 


REMAND


The veteran had active duty from April 1969 to October 1970.

At his personal hearing in May 1999, the veteran testified 
that he had received psychiatric treatment at a VA hospital 
shortly after his discharge from service. Such records, if 
available, have not been obtained. To ensure full compliance 
with due process requirements, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO should obtain the names and 
addresses of all VA medical care 
providers who treated the veteran for a 
psychiatric disorder and drug addiction 
since his discharge from service. Copies 
of all available records, not already on 
file, should be secured. Specifically, 
copies of all available records from the 
Hines VA Medical Center should obtained. 
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran's service personnel 
records should be made a part of the 
record.

3. After the above records are secured 
and associated with the claims folder, 
the RO should adjudicate the question of 
whether the veteran's claim is well-
grounded. 

If, and only if, the claim is well-
grounded, further appropriate development 
of the claim should be undertaken, to 
include verification of alleged stressors 
supporting a diagnosis of PTSD.  The 
veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining the etiology and likely 
date of onset of any current psychiatric 
pathology.  The claims folder must be 
made available for review by the examiner 
in conjunction with the examination.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner is requested to 
review the claims folder and the results 
of any testing and provide an opinion as 
to whether the veteran has a psychiatric 
disorder or drug addiction which is at 
least as likely as not linked to his 
period of service, any incident therein, 
or any continuous symptomatology. Should 
PTSD be diagnosed, the specific verified 
stressor(s) supporting such diagnosis 
should be noted. A complete rationale for 
any opinion expressed by the examiner 
must be provided.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



